NO. 07-06-0066-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 27, 2007

______________________________



PAMELA RONALDA JACOBS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 251
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 43,762-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Pamela Ronalda Jacobs appeals the revocation of her community supervision and sentence of 10 years in the Institutional Division of the Texas Department of Criminal Justice and accompanying restitution.  We will affirm the judgment and grant counsel’s motion to withdraw.

Appellant was indicted for the offense of intoxicated assault with a vehicle.  On April 25, 2002, appellant entered a plea of guilty to the offense.  Appellant and her counsel acknowledged she received and reviewed written admonishments.  Appellant further signed a judicial confession of her guilt to the offense as alleged in the indictment.  Having determined that appellant was mentally competent, and that her actions in court were freely and voluntarily taken, the trial court accepted appellant’s plea of guilty.  In accordance with the negotiated plea bargain, the trial court sentenced appellant to ten years imprisonment suspended for ten years of community supervision and restitution.  

In October 2003 and again in February 2004, the court continued appellant’s community supervision but modified its terms after she pled true to allegations in motions the State filed to revoke it.  The State filed an additional motion to revoke appellant’s community supervision in September 2005, and an amended motion in November 2005. 

On January 9, 2006, the State filed its Second Amended Motion to Revoke Order for Community Supervision.  In its motion, the State alleged appellant failed to comply with the conditions of her community supervision, specifically alleging six separate violations.  On January 27, 2006, appellant entered her plea of true to five of the six allegations in the Second Amended Motion.  At the conclusion of the January 27, 2006 hearing, the trial court found appellant had violated the conditions of her community supervision and revoked it.  The court ordered her to serve the original sentence imposed on her conviction. 

Appellant’s counsel has filed a brief stating that he has carefully reviewed the record in this case and concludes there is no reversible error and that the appeal is frivolous.  
See
 
Anders v. California
, 386 U.S. 738, 744-45 (1967).  Counsel has also filed a motion to withdraw in the case and, by letter, informed appellant of her right to file a pro se brief.  
Johnson v. State
, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d).  By letter dated July 10, 2006, this court also notified appellant of her opportunity to submit a response to the 
Anders
 brief and motion to withdraw filed by her counsel, granting her until August 9, 2006 to do so.  This court’s letter also reminded appellant to contact her counsel if she needed to review any part of the appellate record to prepare a response.  Appellant has not filed a brief or other response.   

We have independently examined the entire record in the case to determine whether there are any non-frivolous grounds which might support the appeal.
(footnote: 1)  
See Penson v. Ohio
, 488 U.S. 75 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  After reviewing the record before us and counsel’s brief, we agree with counsel that the appeal is frivolous.  
See Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel’s motion to withdraw is granted and the judgment is affirmed.





James T. Campbell

         Justice







Do not publish.

FOOTNOTES
1: Our review is limited, though, to any issues related to revocation of appellant’s community supervision.  
Manuel v. State
, 994 S.W.2d 658, 661-62 (Tex.Crim.App. 1999).